Citation Nr: 1628449	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  07-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for metabolic syndrome.

3. Entitlement to service connection for headaches with nausea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In a November 2005 rating decision, the RO denied service connection for diabetes mellitus. In an October 2013 rating decision, the RO denied service connection for metabolic syndrome and for headaches with nausea.

In March 2008, the Veteran had a hearing before a Decision Review Officer (DRO). In June 2014, he had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The claims file contains transcripts of those hearings.

In September 2014, the Board remanded the case to the RO for procedural action and the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the issue of service connection for diabetes. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds, however, that another remand is needed to develop additional evidence on the issues of service connection for metabolic syndrome and for headaches with nausea.

In an April 2012 rating decision, the RO granted service connection, effective January 10, 2005, for gout. In April 2013, the Veteran submitted a notice of disagreement with the effective date that the RO assigned for service connection for gout. In May 2013, the RO issued a statement of the case on the issue of the effective date for service connection for gout. There is no indication that the Veteran submitted a timely substantive appeal to perfect his appeal for an earlier 

effective date for service connection for gout. Later, in statements dated in March 2015 and February 2016, the Veteran again asserted that an earlier effective date is warranted for service connection for his gout. A request to reopen the issue of the effective date for service connection for gout thus has been raised by the record in March 2015 and February 2016 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for metabolic syndrome and for headaches with nausea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Symptoms and findings during the Veteran's service that were suggestive of early or incipient diabetes mellitus were manifestations of diabetes that was diagnosed two years after service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2005 through 2013. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the June 2014 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The claims file contains service medical records, post-service medical records, VA examination reports, and hearing transcripts. There has been substantial compliance with the instructions in the 2014 Board remand. The assembled evidence is sufficient to reach a decision on the issue of service connection for diabetes.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


Diabetes

The Veteran contends that, although his current diabetes was diagnosed after his service, it began during his service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection for certain chronic diseases, including diabetes mellitus, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Under the VA rating schedule, diabetes mellitus is assigned a 10 percent disability rating if it is manageable by restricted diet only. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service medical records include reports of laboratory tests, including tests of glucose and lipid levels. In March 1991, he was referred for weight reduction and diet counseling. In March 1997, a clinician noted that he had dyslipidemia, with high cholesterol and triglyceride levels. In April 1997, he received weight and diet counseling. In May 1999, he received counseling regarding weight management and cholesterol levels. In 1999 through 2001, some clinicians described him as obese or morbidly obese. The records do not contain any diagnosis of diabetes.

Medical records from the year after the Veteran's July 2001 separation from service do not contain any finding of diabetes. In July 2003, he was treated at a service department medical facility. He reported a history of increased thirst and increased urination since May 2003, and polyuria, and a several week history of feeling weak and faint. Clinicians found that he had new onset type II diabetes mellitus, and diabetic ketoacidosis. Clinicians initiated diabetic teaching and treatment for diabetes.

In a December 2004 claim, the Veteran contended that his diabetes began during his service. He noted that from 1997 forward he was found to have high cholesterol, and he asserted that high cholesterol is an early sign of diabetes.

In June 2007, VA physician D. A., M.D., a pulmonologist, was asked to provide opinions regarding the likely etiology of the Veteran's diabetes. Dr. A. reviewed the Veteran's claims file. He noted that the Veteran was diagnosed with diabetes in July 2003. He found that most of the blood glucose readings during the Veteran's service were normal. Dr. A. expressed the opinion that one elevated blood pressure reading in April 2001, around the time the Veteran was treated for appendicitis, was not indicative of incipient diabetes. Dr. A noted that the Veteran had a normal blood glucose reading in September 2002. He expressed the opinion that it is most likely that laboratory findings in 2001 were isolated and unrelated to the 2003 diabetes diagnosis.

In the March 2008 DRO hearing, the Veteran reported that, during his service, he was not diagnosed with diabetes, but he had weight issues and high cholesterol and lipid levels. He stated that over the last five years of his service he experienced excessive thirst, which, he contended, could have been a sign of diabetes. He reported that the diagnosis of diabetes that was made after his service occurred during emergency room treatment for symptoms determined to be a diabetic attack. 

In May 2014, H. U., Pharm. D., wrote that she is a diabetes educator and treatment professional at a VA Medical Center, and has treated the Veteran for diabetes since 2012. She stated that she reviewed his service medical records. She expressed the opinion that it is more likely than not that his diabetes became manifest while he was in service. She found that some high glucose levels were recorded during service, and opined that those levels were indicative of diabetes. She also noted findings in service of dyslipidemia and high cholesterol and triglycerides, and indicated that these were precursors of diabetes.

In the June 2014 Board hearing, the Veteran indicated that while he was in service he was found to have high triglycerides and other findings that were signs or precursors of diabetes. He noted the opinion, from the VA diabetes educator who treated him, supporting a likelihood that findings during service were early evidence of diabetes.

In April 2015, VA physician assistant M. E. N., PA-C, examined the Veteran and reviewed his claims file. Mr. N. expressed the opinion that it is less likely than not that the Veteran's diabetes had onset during his service or within a year after his July 2001 separation from service. He noted that before July 2003 the Veteran did not have blood sugar levels that were consistently above 126 mg/dL.

The Veteran's diabetes was diagnosed fairly soon, about two years, after his separation from service. While no clinician diagnosed during service that the Veteran had diabetes, he was noted during service to have weight problems and elevated cholesterol and lipid levels. When he was diagnosed with diabetes in 2003, he reported having excessive thirst. He later recalled also having experienced excessive thirst through the last five years of his service. Dr. A. and Mr. N. opined that laboratory readings during service did not show onset of diabetes during service. Dr. U. concluded that at least some service laboratory readings were consistent with signs or precursors of diabetes. Dr. U.'s work in diabetes education and treatment adds to her understanding of the development of diabetes. Her experience treating the Veteran adds to her understanding of his particular case. Considering symptoms and findings during the Veteran's service, and the post-service findings and opinions, the evidence supporting a connection between events during his service and his current diabetes is at least as persuasive as the evidence against such a connection. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for his diabetes.


ORDER

Entitlement to service connection for diabetes mellitus is granted.


REMAND

The Board is remanding to the RO for additional action the issues of service connection for metabolic syndrome and for headaches with nausea.

In July 2013, a treating physician indicated that the Veteran probably had metabolic syndrome that included diabetes, obesity, and dyslipidemia. The Veteran appealed the RO's October 2013 denial of service connection for metabolic syndrome. In denying the claim, the RO found that metabolic syndrome cannot be service-connected and compensated because it is not an injury or disease that produces disability, but is rather a laboratory finding or group of laboratory findings. The Board, in September 2014, remanded the issue for the RO to issue a statement of the case (SOC) regarding that issue. The RO issued an SOC regarding that issue in March 2005. A May 2014 statement from a treating VA clinician, and a May 2015 substantive appeal from the Veteran, each contain indications that the Veteran has metabolic syndrome that is intertwined with his diabetes. In the present decision, above, the Board granted service connection for the Veteran's diabetes. The Board therefore will remand the issue of service connection for metabolic syndrome to the RO to obtain a medical examination to clarify whether the Veteran has metabolic syndrome and obtain opinions as to whether his metabolic syndrome is a disease and produces disability, and as to the likelihood that his metabolic syndrome began during service or is caused or aggravated by his diabetes.

The Veteran initially contends that he had headaches accompanied by nausea, and that this disorder began during his service and continued after service. After the RO issued a May 2015 SOC regarding the issue, the Veteran wrote in May 2015 reported that he was diagnosed with Meniere's disease during service. He contended that his Meniere's disease caused headaches, nausea, and dizziness. He essentially contended that the Meniere's disease during service caused those symptoms during and after service. The Board is remanding the issue for the RO to reconsider the issue as a claim for service connection for Meniere's disease or other disorder manifested by headaches, nausea, and dizziness.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to consider the existence, nature, and etiology of metabolic syndrome. Ask the examiner to review the Veteran's claims file, including internet articles regarding metabolic syndrome that the Veteran has submitted. Ask the examiner to provide findings and opinions responding to the questions listed below. Ask the examiner to provide clear and thorough explanations for each of the findings and opinions.

Does the Veteran have metabolic syndrome?

Can metabolic syndrome be considered a disease that can cause disability?

Does the Veteran's metabolic syndrome (if present) cause disability?

Is it at least as likely as not that the Veteran's metabolic syndrome (if present) began during his service?

Is it at least as likely as not that the Veteran's diabetes proximately caused or has aggravated his metabolic syndrome (if present)?

2. Thereafter, review the expanded record and reconsider the Veteran's claim for service connection for metabolic syndrome.

3. Reconsider the Veteran's claim, which previously was for service connection for headaches with nausea, and which he has revised to a claim for service connection for headaches, nausea, and dizziness, which he attributes to Meniere's disease that he states was present and diagnosed during his service.

4. Thereafter, issue to the Veteran and his representative the new determinations on the issues of service connection for metabolic syndrome and for Meniere's disease or other disorder manifested by headaches, nausea, and dizziness. Provide the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for review if otherwise in order.

The Board intimates no opinion as to the ultimate outcomes of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


